DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 05/22/2020.  Claims 1-20 are pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed 05/22/2020, 11/25/2020, and 11/03/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  They have been considered and placed in the application file.

Claim Objections
Claim 11 is objected to because of the following informalities:  As per claim 11, line 4, “detection symbol” should be changed to --detection symbol,--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eitan et al. (US 2020/0150263) (hereinafter “Eitan”).
Regarding claim 1, in accordance with Eitan reference entirety, Eitan discloses an electronic device (FIG. 3; 210 or 220) comprising: 
a second wireless communication circuit (322 or 354) electrically connected to at least one antenna array (324 or 352) comprising a plurality of antenna elements and configured to provide a second radio access technology (RAT) (mmWave) (para [0041] to para [0050], details of access point 210 and user terminal 220 are discussed to include high frequency (e.g., mmWave) communication systems are discussed specifically in para [0050]); 
a communication processor (320&340&330 or 380&360&390) operatively connected to the second wireless communication circuit (322 or 354) (paras [0041] to [0043]; controller 330 and 380 are discussed); and a memory (332 or 382) operatively connected to the communication processor (320&340&330 or 380&360&390) (paras [0041] and [0043]; memory 332 and 382 are discussed), wherein the memory (330 or 380) stores one or more instructions (para [0086], instruction for performing a method or algorithm of the invention is discussed) that, when executed by at least one processor (320&340&330 or 380&360&390), cause the communication processor (320&340&330 or 380&360&390) to: 
	allocate an uplink symbol or a flexible symbol among a plurality of symbols indicated by slot format information, as a detection symbol (para [0042]: "TX data processor 310 processes (e.g., encodes, interleaves, and modulates) the traffic data for each user terminal based on the rate selected for that user terminal. TX data processor 310 provides N.sub.dn downlink data symbol streams for the N.sub.dn user terminals." OR para [0043]: "At each user terminal 220, N.sub.ut,m antennas 352 receive the N.sub.ap downlink signals from access point 210. Each receiver unit 354 processes a received signal from an associated antenna 352 and provides a received symbol stream. An RX spatial processor 360 performs receiver spatial processing on N.sub.ut,m received symbol streams from N.sub.ut,m receiver units 354 and provides a recovered downlink data symbol stream for the user terminal. The receiver spatial processing is performed in accordance with the CCMI, MMSE or some other technique. An RX data processor 370 processes (e.g., demodulates, deinterleaves and decodes) the recovered downlink data symbol stream to obtain decoded data for the user terminal."  Moreover, uplink data symbol, downlink data symbol, and WLAN radar operation are also further elaborated in para [0039], [0042], and [0052], respectively), 
	detect an object by transmitting a signal (transmit signals in different direction) in the detection symbol and receiving a reflection signal (receives signals that may reflected off of objects) of the transmitted signal, using the second wireless communication circuit (322 or 354) (para [0053]: In addition, there exists mmWave devices that allow full-duplex operation. These devices usually allow one antenna(s) to transmit while the other antenna(s) are receiving. Certain aspects of the present disclosure are generally directed to performing bi-static radar operations, where one antenna (or an antenna array) transmits signals in different directions, while another antenna (or antenna array) receives signals that may have reflected off of objects to be detected".  And para [0055]: In general, the apparatus and methods described herein may use frames (e.g., an SSW frame or short SSW frame) and access rules (e.g., clear channel assessment) to gain access to a channel for the radar operation in compliance with certain WLAN protocols (e.g., 802.11ad or 802.11ay). This enables the radar operation described herein to coexist with the communications of WLAN wireless nodes (e.g., AP 210 or user terminal 220). WLAN compliant radar operations may enable a wireless node (e.g., AP 210 or user terminal 220) to determine the proximity of objects (e.g., detect whether the wireless node is in a pocket or being held in the hand of a user), respond to the movement of objects (e.g., hand or finger gestures such as controlling the volume of a wireless node), detect room activity, map a room, or supplement location services"), and 
	control transmission of the second wireless communication circuit (322 or 354), based on the detected result of the object (para [0066]: "After the one or more objects are detected as described herein, one or more actions may be taken by the wireless node. For example, in some cases, the wireless node may use the information regarding the detected objects to adjust transmission patterns to improve communication efficiency. In some cases, the one or more objects may be reported to a user or an application operating on the wireless node. In other cases, the wireless node may determine the proximity of objects (e.g., detect whether the wireless node is in a pocket or being held in the hand of a user), respond to the movement of objects (e.g., hand or finger gestures such as controlling the volume of the wireless node), detect room activity, map a room, or supplement location services.").
	Regarding claim 2, in addition to features recited in base claim 1 (see rationales discussed above), Eitan also discloses a first wireless communication circuit (322 or 354) operatively connected to the communication processor (320&340&330 or 380&360&390) and configured to provide first RAT (para [0025], broadband wireless communication systems including SDMA, TDMA, OFDMA, SC-FDMA and so forth are also supported), wherein the first wireless communication circuit (322 or 354) is configured to transmit and receive a signal of less than 6 gigahertz (GHz) (it is inherent that broadband wireless communication is operating in the frequency range of less than 60 GHz), and wherein the second wireless communication circuit (322 or 354) is configured to transmit and receive a signal of 6 GHz or more (para [0052], mmWave communication system is disclosed as part of WLAN operation and in para [0046], it is further disclosed WLAN operation is in the 60 GHz band).
	Regarding claim 2, in addition to features recited in base claim 1 (see rationales discussed above), Eitan also discloses wherein the at least one antenna array further comprises a first antenna array and a second antenna array (para [0036]: "The system 200 employs multiple transmit and multiple receive antennas for data transmission on the downlink and uplink"), and wherein the one or more instructions, when executed by at least one processor, further cause the communication processor (para [0086], instructions causing a processor to perform the discussed steps are disclosed thereat) to: 
para [0042]: "TX data processor 310 processes (e.g., encodes, interleaves, and modulates) the traffic data for each user terminal based on the rate selected for that user terminal. TX data processor 310 provides N.sub.dn downlink data symbol streams for the N.sub.dn user terminals." OR para [0043]: "At each user terminal 220, N.sub.ut,m antennas 352 receive the N.sub.ap downlink signals from access point 210. Each receiver unit 354 processes a received signal from an associated antenna 352 and provides a received symbol stream. An RX spatial processor 360 performs receiver spatial processing on N.sub.ut,m received symbol streams from N.sub.ut,m receiver units 354 and provides a recovered downlink data symbol stream for the user terminal. The receiver spatial processing is performed in accordance with the CCMI, MMSE or some other technique. An RX data processor 370 processes (e.g., demodulates, deinterleaves and decodes) the recovered downlink data symbol stream to obtain decoded data for the user terminal"); 
receive a reflection signal of the transmitted signal using a second antenna element of the second antenna array (para [0053]: In addition, there exists mmWave devices that allow full-duplex operation. These devices usually allow one antenna(s) to transmit while the other antenna(s) are receiving. Certain aspects of the present disclosure are generally directed to performing bi-static radar operations, where one antenna (or an antenna array) transmits signals in different directions, while another antenna (or antenna array) receives signals that may have reflected off of objects to be detected".  And para [0055]: In general, the apparatus and methods described herein may use frames (e.g., an SSW frame or short SSW frame) and access rules (e.g., clear channel assessment) to gain access to a channel for the radar operation in compliance with certain WLAN protocols (e.g., 802.11ad or 802.11ay). This enables the radar operation described herein to coexist with the communications of WLAN wireless nodes (e.g., AP 210 or user terminal 220). WLAN compliant radar operations may enable a wireless node (e.g., AP 210 or user terminal 220) to determine the proximity of objects (e.g., detect whether the wireless node is in a pocket or being held in the hand of a user), respond to the movement of objects (e.g., hand or finger gestures such as controlling the volume of a wireless node), detect room activity, map a room, or supplement location services"); and  
detect the object by comparing the transmitted signal and the reflection signal (para [0061]: In certain aspects, using the measurements as part of the radar operation at block 610 may include determining a material classification of the detected object. For example, the material classification may be determined by measuring the amplitude of the reflection (e.g., the received second sequence) off the detected object. For instance, metal materials may reflect signals with higher energy, corresponding to higher amplitudes, as compared to organic materials (such as human skin or wood). Thus, based on the amplitude of the reflection, the material classification of the object may be determined.").
	Regarding claim 4, in addition to features recited in base claim 3 (see rationales discussed above), Eitan also discloses wherein antenna elements of the first antenna array are different in type from antenna elements of the second antenna array (para [0005]: "Amendments 802.llad, 802.llay, and 802.llaz to the WLAN standard define the MAC and PHY layers for high throughput applications in the 60 GHz range. Operations in the 60 GHz band allow the use of smaller antennas as compared to lower frequencies. However, as compared to operating in lower frequencies, radio waves around the 60 GHz band have high atmospheric attenuation and are subject to higher levels of absorption by atmospheric gases, rain, objects, and the like, resulting in higher free space loss. The higher free space loss can be compensated for by using many small antennas, for example arranged in a phased array. [0006] Using a phased array, multiple antennas may be coordinated to form a coherent beam traveling in a desired direction (or beam), referred to as beamforming. An electrical field may be rotated to change this direction. The resulting transmission is polarized based on the electrical
field. A receiver may also include antennas which can adapt to match or adapt to changing transmission polarity.")
	Regarding claim 5, in addition to features recited in base claim 1 (see rationales discussed above), Eitan also discloses wherein the at least one antenna array comprises a first antenna array comprising a plurality of patch antenna elements, wherein the one or more instructions, when executed by the at least one processor, further cause the communication processor to: 
transmit a signal in the detection symbol through a first transmission/reception chain connected to a first antenna element of the first antenna array (para [0042]: "TX data processor 310 processes (e.g., encodes, interleaves, and modulates) the traffic data for each user terminal based on the rate selected for that user terminal. TX data processor 310 provides N.sub.dn downlink data symbol streams for the N.sub.dn user terminals." OR para [0043]: "At each user terminal 220, N.sub.ut,m antennas 352 receive the N.sub.ap downlink signals from access point 210. Each receiver unit 354 processes a received signal from an associated antenna 352 and provides a received symbol stream. An RX spatial processor 360 performs receiver spatial processing on N.sub.ut,m received symbol streams from N.sub.ut,m receiver units 354 and provides a recovered downlink data symbol stream for the user terminal. The receiver spatial processing is performed in accordance with the CCMI, MMSE or some other technique. An RX data processor 370 processes (e.g., demodulates, deinterleaves and decodes) the recovered downlink data symbol stream to obtain decoded data for the user terminal"); 
	receive a reflection signal of the transmitted signal through a second transmission/reception chain connected to the first antenna element (para [0053]: In addition, there exists mmWave devices that allow full-duplex operation. These devices usually allow one antenna(s) to transmit while the other antenna(s) are receiving. Certain aspects of the present disclosure are generally directed to performing bi-static radar operations, where one antenna (or an antenna array) transmits signals in different directions, while another antenna (or antenna array) receives signals that may have reflected off of objects to be detected".  And para [0055]: In general, the apparatus and methods described herein may use frames (e.g., an SSW frame or short SSW frame) and access rules (e.g., clear channel assessment) to gain access to a channel for the radar operation in compliance with certain WLAN protocols (e.g., 802.11ad or 802.11ay). This enables the radar operation described herein to coexist with the communications of WLAN wireless nodes (e.g., AP 210 or user terminal 220). WLAN compliant radar operations may enable a wireless node (e.g., AP 210 or user terminal 220) to determine the proximity of objects (e.g., detect whether the wireless node is in a pocket or being held in the hand of a user), respond to the movement of objects (e.g., hand or finger gestures such as controlling the volume of a wireless node), detect room activity, map a room, or supplement location services"), and
detect the object by comparing the transmitted signal and the reflection signal, and wherein polarization associated with the first transmission/reception chain is substantially perpendicular to polarization associated with the second transmission/reception chain (para [0061]: In certain aspects, using the measurements as part of the radar operation at block 610 may include determining a material classification of the detected object. For example, the material classification may be determined by measuring the amplitude of the reflection (e.g., the received second sequence) off the detected object. For instance, metal materials may reflect signals with higher energy, corresponding to higher amplitudes, as compared to organic materials (such as human skin or wood). Thus, based on the amplitude of the reflection, the material classification of the object may be determined."  In addition, para [0006]: "Using a phased array, multiple antennas may be coordinated to form a coherent beam traveling in a desired direction (or beam), referred to as beamforming. An electrical field may be rotated to change this direction. The resulting transmission is polarized based on the electrical field. A receiver may also include antennas which can adapt to match or adapt to changing transmission polarity."  Such disclosure is inherent to include the claimed limitation of perpendicular polarization).
claim 6, in addition to features recited in base claim 3 (see rationales discussed above), Eitan also discloses wherein the at least one antenna array further comprises a first antenna array comprising a plurality of antenna elements, and wherein the one or more instructions, when executed by the at least one processor, further cause the communication processor to: 
transmit a signal in the detection symbol through a first transmission/reception chain connected to a first antenna element of the first antenna array (e.g., encodes, interleaves, and modulates) the traffic data for each user terminal based on the rate selected for that user terminal. TX data processor 310 provides N.sub.dn downlink data symbol streams for the N.sub.dn user terminals." OR para [0043]: "At each user terminal 220, N.sub.ut,m antennas 352 receive the N.sub.ap downlink signals from access point 210. Each receiver unit 354 processes a received signal from an associated antenna 352 and provides a received symbol stream. An RX spatial processor 360 performs receiver spatial processing on N.sub.ut,m received symbol streams from N.sub.ut,m receiver units 354 and provides a recovered downlink data symbol stream for the user terminal. The receiver spatial processing is performed in accordance with the CCMI, MMSE or some other technique. An RX data processor 370 processes (e.g., demodulates, deinterleaves and decodes) the recovered downlink data symbol stream to obtain decoded data for the user terminal"),
receive a reflection signal of the transmitted signal through the first transmission/reception chain connected to the first antenna element (para [0053]: In addition, there exists mmWave devices that allow full-duplex operation. These devices usually allow one antenna(s) to transmit while the other antenna(s) are receiving. Certain aspects of the present disclosure are generally directed to performing bi-static radar operations, where one antenna (or an antenna array) transmits signals in different directions, while another antenna (or antenna array) receives signals that may have reflected off of objects to be detected".  And para [0055]: In general, the apparatus and methods described herein may use frames (e.g., an SSW frame or short SSW frame) and access rules (e.g., clear channel assessment) to gain access to a channel for the radar operation in compliance with certain WLAN protocols (e.g., 802.11ad or 802.11ay). This enables the radar operation described herein to coexist with the communications of WLAN wireless nodes (e.g., AP 210 or user terminal 220). WLAN compliant radar operations may enable a wireless node (e.g., AP 210 or user terminal 220) to determine the proximity of objects (e.g., detect whether the wireless node is in a pocket or being held in the hand of a user), respond to the movement of objects (e.g., hand or finger gestures such as controlling the volume of a wireless node), detect room activity, map a room, or supplement location services"), and 
detect the object by receiving and comparing the transmitted signal and the reflection signal through a coupler (331) connected to the first antenna element (para [0061]: In certain aspects, using the measurements as part of the radar operation at block 610 may include determining a material classification of the detected object. For example, the material classification may be determined by measuring the amplitude of the reflection (e.g., the received second sequence) off the detected object. For instance, metal materials may reflect signals with higher energy, corresponding to higher amplitudes, as compared to organic materials (such as human skin or wood). Thus, based on the amplitude of the reflection, the material classification of the object may be determined."  In addition, para [0006]: "Using a phased array, multiple antennas may be coordinated to form a coherent beam traveling in a desired direction (or beam), referred to as beamforming. An electrical field may be rotated to change this direction. The resulting transmission is polarized based on the electrical field. A receiver may also include antennas which can adapt to match or adapt to changing transmission polarity."  Furthermore; para [0045]: "As shown in FIG. 3, the controller/processor 330 of the access point 210 has a radar manager 331 that generates and outputs for transmission one or more frames associated with a radar operation, where the one or more frames are compliant with at least one WLAN protocol, according to aspects described herein. The controller/processor 380 of the user terminal 220 has a radar manager 381 that generates and outputs for transmission one or more frames associated with a radar operation, where the one or more frames are compliant with at least one WLAN protocol, in accordance with aspects of the present disclosure. Although shown at the Controller/Processor, other components of the user terminal 220 and access point 210 may be used to perform the operations described herein."  Such disclosure is inherent to include the claimed limitation of perpendicular polarization).
	Regarding claim 7, in addition to features recited in base claim 2 (see rationales discussed above), Eitan also discloses wherein the one or more instructions, when executed by the at least one processor, further cause the communication processor to: 
para [0053]: In addition, there exists mmWave devices that allow full-duplex operation. These devices usually allow one antenna(s) to transmit while the other antenna(s) are receiving. Certain aspects of the present disclosure are generally directed to performing bi-static radar operations, where one antenna (or an antenna array) transmits signals in different directions, while another antenna (or antenna array) receives signals that may have reflected off of objects to be detected".  And para [0055]: In general, the apparatus and methods described herein may use frames (e.g., an SSW frame or short SSW frame) and access rules (e.g., clear channel assessment) to gain access to a channel for the radar operation in compliance with certain WLAN protocols (e.g., 802.11ad or 802.11ay). This enables the radar operation described herein to coexist with the communications of WLAN wireless nodes (e.g., AP 210 or user terminal 220). WLAN compliant radar operations may enable a wireless node (e.g., AP 210 or user terminal 220) to determine the proximity of objects (e.g., detect whether the wireless node is in a pocket or being held in the hand of a user), respond to the movement of objects (e.g., hand or finger gestures such as controlling the volume of a wireless node), detect room activity, map a room, or supplement location services"); and 
when the near area object is detected, adjust transmission power (transmission pattern to improve communication efficiency) of the first wireless communication circuit to be less than or equal to a set power (para [0066]: "After the one or more objects are detected as described herein, one or more actions may be taken by the wireless node. For example, in some cases, the wireless node may use the information regarding the detected objects to adjust transmission patterns to improve communication efficiency. In some cases, the one or more objects may be reported to a user or an application operating on the wireless node. In other cases, the wireless node may determine the proximity of objects (e.g., detect whether the wireless node is in a pocket or being held in the hand of a user), respond to the movement of objects (e.g., hand or finger gestures such as controlling the volume of the wireless node), detect room activity, map a room, or supplement location services.").
Regarding claim 8, in addition to features recited in base claim 7 (see rationales discussed above), Eitan also discloses wherein the one or more instructions, when executed by the at least one processor, further cause the communication processor to: when the near area object is detected, control the second wireless communication circuit to suppress a sidelobe (transmission patterns) of a beam pattern by the at least one antenna array (para [0066]: "After the one or more objects are detected as described herein, one or more actions may be taken by the wireless node. For example, in some cases, the wireless node may use the information regarding the detected objects to adjust transmission patterns to improve communication efficiency. In some cases, the one or more objects may be reported to a user or an application operating on the wireless node. In other cases, the wireless node may determine the proximity of objects (e.g., detect whether the wireless node is in a pocket or being held in the hand of a user), respond to the movement of objects (e.g., hand or finger gestures such as controlling the volume of the wireless node), detect room activity, map a room, or supplement location services."  It is inherent that adjust transmission patterns encompasses the claimed limitation of suppressing “a sidelobe of a beam pattern”).
Regarding claim 9, in addition to features recited in base claim 8 (see rationales discussed above), Eitan also discloses wherein the one or more instructions, when executed by the at least one processor, further cause the communication processor to: when the object is detected, control the second wireless communication circuit to suppress a mainlobe (transmission patterns) of the beam pattern by the at least one antenna array (para [0066]: "After the one or more objects are detected as described herein, one or more actions may be taken by the wireless node. For example, in some cases, the wireless node may use the information regarding the detected objects to adjust transmission patterns to improve communication efficiency. In some cases, the one or more objects may be reported to a user or an application operating on the wireless node. In other cases, the wireless node may determine the proximity of objects (e.g., detect whether the wireless node is in a pocket or being held in the hand of a user), respond to the movement of objects (e.g., hand or finger gestures such as controlling the volume of the wireless node), detect room activity, map a room, or supplement location services."  It is inherent that adjust transmission patterns encompasses the claimed limitation of suppressing “a mainlobe of a beam pattern”).
	Regarding claim 10, in addition to features recited in base claim 1 (see rationales discussed above), Eitan also discloses wherein the one or more instructions, when executed by the at least one processor, further cause the communication processor to: transmit a signal in the detection symbol, using some of a plurality of antenna elements of the at least one antenna array by using the second wireless In addition to the above discussion, para [0062]: "In certain aspects, using the measurements as part of the radar operation at block 610 may include determining a direction of the detected object relative to the wireless node based on at least one of a transmission pattern of one or more frames or a reception pattern of the reflection. For example, a direction of the one or more objects with respect to the wireless node (e.g., an azimuthal direction and/or elevation) may be determined by simultaneously receiving the reflection via multiple antenna arrays having different receive patterns (e.g., different antenna elements).").
	As per claims 11-20, the claims call for a method having limitations variously and essentially mirrored functional limitations of apparatus claims 1-10, respectively.   Thus, the claims are anticipated by Eitan for  the same rationales applied to apparatus claims 1-20 as discussed above.

Conclusion
The prior/related art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chakraborty et al. (US 2018/0278318).
Wang et al. (US 2021/0318423).
Mehdizad Taleie et al. (US 2019/0383924).
Gulati et al. (US 2020/0033442).
Cetinoeri et al. (US 2020/0300996).
Yuan et al. (US 2021/0377936).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The 




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        February 18, 2022